Citation Nr: 1036772	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  07-06 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 23, 1986 to September 
25, 1986.  He received an entry level separation from the Navy.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision that was issued by 
the Regional Office (RO) in Honolulu, Hawaii.  In August 2006, 
the Board remanded the Veteran's claim for additional 
development, including a new VA examination.  In April 2010 the 
Board again remanded the Veteran's claim, this time to enable the 
Veteran to appear at a personal hearing at the RO.  In July 2010 
such hearing was held before the undersigned Veteran's Law Judge 
at the RO in Honolulu, Hawaii. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that his psychiatric disorders were caused 
or aggravated by his military service.  Specifically, he contends 
that the stress of having to take written tests during basic 
training caused or permanently exacerbated his depression and 
anxiety disorder.  He also contends that he was not appropriately 
treated for this stress in service because he was not prescribed 
an anxiolytic and that this permanently worsened either or both 
of his mental disorders. 

The Veteran was not noted to have any mental disorders at his 
entry into service.  He was seen one time in service for stomach 
complaints that were determined to have been caused by stress.  
At that time the Veteran admitted that he was prescribed 
anxiolytic medications prior to service.  He reported a history 
of having been prescribed Valium, Librium, and Librix prior to 
service.  He was prescribed Mylanta and was encouraged to return 
as needed.  No further treatment is indicated in available 
records.  The Veteran was discharged from the Navy because he was 
unable to meet the academic requirements that were necessary in 
order to complete his training.  No further evidence of treatment 
or findings are shown for many years following service.

The Veteran was examined by VA in November 2007.  At that time, 
the examining psychologist opined that the Veteran had "a 
congenital form of depression and anxiety that has affected him 
since childhood."  The psychologist noted that the stress 
reaction that the Veteran experienced in service was "no 
different than many other reactions to stress he had before the 
military and continues to experience to this day."  He agreed 
with another physician who told him that problems were biological 
in nature.  Major depression, recurrent, congenital and social 
phobia were diagnosed.

In August 2009 the Board remanded this case for a new examination 
because the November 2007 report of examination did not provide 
sufficient information for rating purposes.  Specifically, the 
report did not indicate whether the Veteran's mental disorders 
clearly and unmistakably pre-existed, and were not aggravated by, 
his military service, as is necessary in order to rebut the 
presumption of soundness.  38 C.F.R. § 3.304(b).  

The Veteran was reexamined in October 2009.  The examining 
psychologist opined that the Veteran's anxiety disorder "clearly 
existed prior to military service."  However, he opined that it 
was "unclear" whether the Veteran's depression preexisted his 
service, although "it appear[ed] at least as likely as not that 
it did."  No reference to the evidence leading to these 
conclusions was set out. With regard to aggravation, the 
examining psychologist wrote that the "Veteran appears to have 
experienced significant depression and anxiety prior to military 
service.  His depression and anxiety do not appear to have 
increased due to his military service."

Unfortunately, the October 2009 examination is also insufficient 
for rating purposes because it does not address incurrence and 
aggravation in terms of the "clear and unmistakable evidence" 
standard.  Rather, the examiner improperly used an "at least as 
likely as not" standard to assess whether the Veteran's 
depression preexisted his service.  Further, while the examiner 
noted that the Veteran's anxiety and depression did not "appear 
to have increased" during service, he did not explain whether 
the Veteran's mental disorders clearly and unmistakably were not 
aggravated by his service.

For this reason, a new VA examination is necessary that applies 
the appropriate legal standard for assessing whether the 
Veteran's mental disorders were incurred in, or aggravated by, 
his service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a new 
VA examination to address the etiology of his 
mental disorders, by an examiner who has not 
previously examined him.  The examiner should 
provide an opinion as to the following:

	(a)  Whether the Veteran's depression and 
anxiety disorder clearly and unmistakably 
(obviously or manifestly) pre-existed his 
military service; and

	(b)  If the answer to the question set 
forth in (a) is yes, whether the Veteran's 
depression and/or anxiety were permanently 
exacerbated by his service.  This must be 
expressed in terms of whether the Veteran's 
mental disorders clearly and unmistakably 
(obviously or manifestly) were not 
permanently made worse (aggravated) by his 
service.  

	(c)  If the examiner determines that the 
Veteran's currently diagnosed mental 
disorders did not onset until after service, 
he or she should also so state.  

The examiner must set forth a complete 
rationale for all of his or her conclusions 
in his or her report.  He or she also must 
review the claims file in its entirety and 
state that this was done in his or her 
report.

2.  After completion of the above 
development, the Veteran's claim should be 
re-adjudicated.  If the determination remains 
unfavorable to the Veteran, he should be 
provided with a supplemental statement of the 
case (SSOC) and given an opportunity to 
respond thereto. 

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


